United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Seattle, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-930
Issued: September 13, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On March 20, 2012 appellant, through her attorney, filed a timely appeal from an
October 28, 2011 decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained bilateral carpal tunnel or tendinitis conditions
causally related to factors of her federal employment.
FACTUAL HISTORY
This case has previously been before the Board. On April 24, 2009 appellant, a 46-yearold mail clerk, filed a claim for injury to both wrists, arms and shoulders, due to repetitively
handling mail of various weights.
1

5 U.S.C. § 8101 et seq.

On January 5, 2011 the Board affirmed OWCP’s decisions dated October 13, 2009 and
January 21, 2010, which denied appellant’s claim. The Board found that the medical evidence of
record was not sufficient to establish that appellant’s bilateral carpal tunnel syndrome or bilateral
hand tendinitis were causally related to factors of her federal employment. The facts of the case as
set forth in the Board’s January 5, 2011 decision are herein incorporated by reference.
In a letter received by OWCP on May 2, 2011, appellant requested reconsideration. In a
report dated March 7, 2011, Dr. Elizabeth McKendry, a specialist in internal medicine, stated
that appellant had bilateral carpal tunnel syndrome and bilateral tendinitis. She advised that the
conditions were caused or aggravated by pushing carts, hand trucks and sorting mail. In an
April 20, 2011 report, Dr. McKendry opined that appellant’s claimed conditions were caused or
aggravated by continuously grasping and sorting mail.
By decision dated October 28, 2011, OWCP denied modification of the January 21, 2010
decisions.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of establishing that the
essential elements of his or her claim including the fact that the individual is an “employee of the
United States” within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, that an injury was sustained in the performance of duty as
alleged, and that any disability and/or specific condition for which compensation is claimed are
causally related to the employment injury.3 These are the essential elements of each and every
compensation claim regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.4
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed, or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship is usually rationalized medical
evidence. The opinion of the physician must be based on a complete factual and medical
background of the claimant, must be one of reasonable medical certainty, and must be supported
by medical rationale explaining the nature of the relationship between the diagnosed condition
and the specific employment factors identified by the claimant.5
2

5 U.S.C. §§ 8101-8193.

3

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

4

Victor J. Woodhams, 41 ECAB 345 (1989).

5

Id.

2

Appellant has the burden of establishing by the weight of the substantial, reliable and
probative evidence, a causal relationship between her claimed bilateral carpal tunnel and hand
tendinitis conditions and her federal employment. This burden includes providing medical
evidence from a physician who concludes that the disabling condition is causally related to
employment factors and supports that conclusion with sound medical reasoning.6
ANALYSIS
The Board finds that appellant failed to submit sufficient medical opinion which relates
her claimed bilateral carpal tunnel or bilateral hand tendinitis conditions to factors of her
employment. For this reason, she has not met her burden of proof.
Appellant submitted reports from Dr. McKendry, who related findings of pain on
examination and diagnosed bilateral carpal tunnel syndrome and bilateral hand tendinitis.
Dr. McKendry did not, however, provide a rationalized medical opinion addressing how the
claimed conditions or disability were causally related to appellant’s work as a mail clerk. She
diagnosed bilateral carpal tunnel syndrome and bilateral tendinitis in her March 7 and April 20,
2011 reports and generally indicated that these conditions were caused or aggravated by her
employment duties such as repetitive motions, handling, sorting and lifting mail. The reports
from Dr. McKendry are of limited probative value as they do not provide a full history of injury
or medical rationale explaining how appellant’s conditions were caused or contributed to by her
factors of employment.7 The weight of medical opinion is determined by the opportunity for and
thoroughness of examination, the accuracy and completeness of physician’s knowledge of the
facts of the case, the medical history provided the care of analysis manifested and the medical
rationale expressed in support of stated conclusions.8 Dr. McKendry did not sufficiently
describe appellant’s job duties with information including how often and how long she had
performed the alleged duties, or explain the medical process through which such duties would
have been competent to cause the claimed conditions. Her reports do not constitute adequate
medical evidence to establish that appellant’s claimed conditions were causally related to her
employment.
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment nor
the belief that her conditions were caused, precipitated or aggravated by her employment is
sufficient to establish causal relationship.9 Causal relationship must be established by
rationalized medical opinion evidence and appellant failed to submit such evidence.
Appellant did not meet her burden of proof to establish that her claimed bilateral carpal
tunnel and bilateral hand tendinitis conditions are causally related to her employment.

6

See Nicolea Bruso, 33 ECAB 1138, 1140 (1982).

7

William C. Thomas, 45 ECAB 591 (1994).

8

See Anna C. Leanza, 48 ECAB 115 (1996).

9

Id.

3

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has failed to meet her burden of proof to establish that her
claimed bilateral carpal tunnel and bilateral hand tendinitis conditions were sustained in the
performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the October 28, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 13, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

